Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite sending the training field to the second device using H channels in the N channels. Claims 1 and 10 also recite a similar limitation. Claims 5 and 14 do not further narrow the scope of their respective independent claims. For that reason, the claims are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 5, 7, 10, 11, 14 and 16 are rejected under 35 U.S.C. 102a2 as being anticipated by Huang et al. US 2018/0048509 A1.
Claims 1 and 10:
Huang discloses a data packet sending method in a first device (See fig. 8, sending a data packet), wherein the method comprises: generating a training packet comprising a preamble, a header comprising a legacy header, a training field, and a data field located after the header and before the training field (See fig. 8, preamble, legacy header, data field located after the header and before the training field/AGC & TRN-R/T); and repeatedly sending the preamble using N channels (See fig. 8, duplicate preamble); sending the legacy header using the N channels (See fig. 8, duplicate legacy); sending the training field to at least one second device using H channels of the N channels (See fig. 8, optional training field/AGC & TRN-R/T), wherein N is greater than one, and wherein H is greater than one and less than or equal to N (See fig. 8, training field/AGC & TRN-R/T is being transmitted on both frequencies, corresponding to H being greater than 1 and is equal to N); and
sending the data field using J channels of the N channels, wherein J is greater than or equal to zero (See fig. 8, sending data field using channels/frequencies).
With regards to claim 10, a processor and a transceiver coupled to the processor (See fig. 15, processor and transceiver).

Claims 2, 7, 11 and 16:
Huang discloses that the legacy header comprises a training length field indicating a length of a training field sent/received on a same channel as the legacy header (See para 63, length field in the legacy header. Also see para 41, “the legacy header 505 are defined in the exactly same manner as their respective counterparts in FIG. 1”See para 33 Training length field in the header. Legacy header on the same channel as AGC TRN R/T).

Claims 5 and 14:
Huang discloses sending the training field comprises sending, by the first device, the training field to the at least one second device using H preset channels in the N channels (See fig. 8, training field/AGC & TRN-R/T is being transmitted on both frequencies, corresponding to H being greater than 1 and is equal to N).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Gao et al. US 2016/0190686 A1.

Claims 6 and 15:
Huang discloses a training packet receiving method in a second device (See fig. 8, sending a data packet to a device), wherein the method comprises: receiving, on L channels of N channels, a training field from a first device using a training packet comprising a preamble, a header comprising a legacy header, the training field, and a data field located after the header and before the training field (See fig. 8, preamble, legacy header, data field located after the header and before the training field/AGC & TRN-R/T on the channels); receiving, repeatedly from the first device using the N channels, the preamble (See fig. 8, duplicate preamble); receiving, from the first device using the N channels, the legacy header (See fig. 8, duplicate legacy); receiving, from the first device using H channels of the N channels, the (See fig. 8, optional training field/AGC & TRN-R/T), wherein H is greater than one and less than or equal to N, and wherein L is less than or equal to H (See fig. 8, training field/AGC & TRN-R/T is being transmitted on both frequencies, corresponding to H being greater than 1 and is equal to N); receiving the data field using J channels of the N channels, wherein J is greater than or equal to zero (See fig. 8, sending data field using channels/frequencies).
Huang doesn’t explicitly disclose measuring the L channels based on the received training field; determining measurement results of the L channels; transmitting the measurement results to the first device.
Gao discloses measuring the L channels based on the received training field; determining measurement results of the L channels; transmitting the measurement results to the first device (See figs. 1 S102, 2, 3 S105 and 6 S202, The responder transmits reception detection results after measurement of the beam for the corresponding channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Huang with the teachings of Gao to improve the method disclosed by Huang by including the feature of measuring channels and transmitting the results. The motivation to combine would have been to select channels or beams which provide the best quality for communication. 
Allowable Subject Matter
Claims 3, 4, 8, 9, 12, 13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gosh et al. US 2016/0323878 A1 discloses a wireless station may generate a frame including . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI

Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472